


110 HR 3310 IH: To amend the Housing and Urban Development Act of 1968 to

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3310
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Housing and Urban Development Act of 1968 to
		  ensure improved access to employment opportunities for low-income
		  people.
	
	
		1.Short titleThis Act may be cited as the Earning
			 and Living Opportunities Act.
		2.Requirement for
			 Employing Low- and Very Low-Income Persons
			(a)In
			 generalSection 3 of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701u) is amended—
				(1)by redesignating
			 subsections (e), (f), and (g) as subsections (i), (j), and (k),
			 respectively;
				(2)in subsection (i),
			 as so redesignated—
					(A)in paragraph (1),
			 by inserting at the end Provided, however, that any
			 resident of a public or Indian housing development or any other person who
			 qualifies for a priority under section (c)(1)(B), and who was very low-income
			 shall, for purposes of this Act, continue to qualify, as initially verified,
			 for a period of 5 years, irrespective of any increase in the person’s income or
			 other change in that person’s priority status during that period.;
			 and
					(B)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)One-stop
				delivery systemThe term one-stop delivery system
				has the meaning given that term in section 134(c) of the Workforce Investment
				Act of 1998 (29 U.S.C. 2864(c)).
							;
				and
					(3)by
			 inserting after subsection (d) the following new subsections:
					
						(e)Requirement for
				Employing Low- and Very Low-Income Persons
							(1)Twenty percent
				requirement
								(A)Condition of
				assistanceIt shall be a condition of any assistance provided to
				a public or Indian housing agency or contract awarded by a public or Indian
				housing agency for work to be performed in connection with development
				assistance provided from the capital fund under section 9(d) of the
				United States Housing Act of 1937,
				the operating fund under section 9(e) of such Act, or any other Federal
				assistance for housing and community development, including funding under
				section (8)(o)(13) of such Act, that, except as provided in paragraph 2(B), a
				minimum of 20 percent of all hours worked by employees of the public or Indian
				housing agency or of a contractor in connection with such contract shall be
				performed by low- or very low-income persons who qualify for a priority under
				subsection (c)(1)(B).
								(B)RequirementIt shall be a condition of any assistance
				provided to a recipient of other Federal housing and community development
				assistance for housing rehabilitation, housing construction, or other public
				construction projects and their contractors, that a minimum of 20 percent of
				all hours worked by employees of the recipient or its contractors shall be
				performed by low- or very low-income persons who qualify for a priority under
				subsection (c)(2)(B).
								(2)ComplianceAs
				a condition of any contract awarded for the work described in paragraph (1),
				any contractor awarded such a contract shall—
								(A)(i)immediately before beginning work under
				such contract, submit evidence to the satisfaction of the contracting agency
				and the section 3 committee, showing that a minimum of 20 percent of all hours
				worked in connection with such contract shall be performed by low- or very
				low-income persons who qualify for a priority under paragraphs (1)(B) and
				(2)(B) of subsection (c); and
									(ii)submit evidence to the satisfaction of the
				contracting agency and the section 3 committee showing that a minimum of 20
				percent of all hours actually worked in connection with such contract were in
				fact performed by low- or very low-income persons who qualify for a priority
				under paragraphs (1)(B) and (2)(B) of subsection (c); or
									(B)if such contractor
				cannot meet the requirement imposed by paragraph (1)—
									(i)submit evidence to the satisfaction of the
				contracting agency and the section 3 committee that such contractor used all
				feasible means to meet such requirement by taking steps which include—
										(I)recruiting and
				conducting job interviews at the affected development, in the affected
				community, and at training facilities;
										(II)working with the
				contracting agency to advertise and recruit low- and very low-income persons;
				and
										(III)giving notice of
				such contract to the one-stop delivery system for the area in which the work is
				to be done, including the particular skills, knowledge, and abilities needed by
				potential employees for work under such contract; and
										(ii)provide to the contracting agency and the
				section 3 committee, evidence, as the Secretary shall by regulation require,
				sufficient to show why low- or very low-income persons who were referred by
				either the contracting agency or by the one-stop delivery system, or who
				otherwise made themselves available did not have the skills, knowledge, or
				abilities to perform the work.
									(3)Section 3
				committeeThe Secretary shall
				require that a public and Indian housing agency and other recipients of Federal
				housing and community development assistance establish a section 3 committee
				composed of interested parties, including a representative of the affected
				section 3 residents to oversee all aspects of compliance with section 3. For
				projects with a significant economic impact relative to the community size and
				the public housing agency, membership on the section 3 committee shall, at a
				minimum, include a representative of—
								(A)the
				contractor;
								(B)the public or
				Indian Housing Agency;
								(C)the resident
				association from the development (or tenant delegate or section 3 resident
				where a tenant association does not exist);
								(D)where possible, a community based
				organization that has as its mission the promotion of workforce development or
				economic development in low-income communities;
								(E)where they exist,
				women and minority trades organizations that offer employment services with
				expertise in preparing skilled workers for the construction field; and
								(F)when possible,
				coordinators and representatives of the apprenticeship programs.
								(4)TrainingAny
				contractor awarded a contract for the work described in paragraph (1) shall
				provide on-the-job training to any employee who is eligible for priority under
				subsection (c)(1)(B) and (c)(2)(B). Such training shall be provided through a
				State approved apprenticeship program.
							(f)Recruitment,
				Referral, and Training RequirementsThe Secretary shall require the following
				of public and Indian housing agencies and recipients of other Federal housing
				and community development assistance:
							(1)That such agencies and other recipients
				advertise the availability of training and employment opportunities generated
				by development assistance, and, with the section 3 committee, maintain a
				registry of eligible low- and very low-income persons who express interest in
				those opportunities. For public and Indian housing agencies, advertising shall
				be conducted in a manner that is most likely to reach eligible low- and very
				low income persons who reside in public or Indian housing or who otherwise
				qualify for a priority in accordance with subsection (c)(1)(B). For recipients
				of other housing and community development assistance, advertising shall be
				conducted in a manner that is most likely to reach eligible low- or very
				low-income persons who qualify for a priority in accordance with subsection
				(c)(2)(B). The registry shall contain sufficient information (such as work
				experience, education level, desired employment, career goals, etc.) to allow
				each public and Indian housing agency or recipient of other Federal housing and
				community development assistance to make appropriate job referrals and to
				determine the need for job training and other support services.
							(2)That such agencies and other recipients
				provide to any contractor and the section 3 committee names, priority status,
				and applications of low- and very low-income persons who have the skills
				identified by the contractor or the public housing agency for the work to be
				performed.
							(3)That such agencies and other recipients
				refer any low- or very low-income persons who are participants in the housing
				agency’s housing programs and who are seeking qualifying skills to the one-stop
				delivery system for the area in which the work is to be done.
							(4)That such agencies and other recipients
				consult with contractors to ensure that low- and very low-income persons with
				the skills, knowledge, and abilities are provided a priority in hiring and are
				not passed over.
							(5)That such agencies and other recipients
				provide to the one-stop delivery system for the area in which the development
				where the work is to be done, a detailed description of the work to be done,
				including all projects for which it is accepting, or will be accepting, bids,
				and a list of the applicable priority categories (as set forth in subsection
				(c)(1)(B) and (c)(2)(B), so that eligible low- and very low-income persons may
				be appropriately trained.
							(6)That such agencies and other recipients
				make any other effort that may be necessary, including contacting and working
				with other job clearinghouses, job training centers, labor groups, and resident
				and community groups, to increase the number of low- and very low-income
				persons who are provided with training and employment opportunities and a
				priority in accordance with subsections (c)(1)(B) and (c)(2)(B).
							(g)Reports
							(1)Agency
				reportsAll public and Indian housing agencies shall report
				quarterly to the Secretary on the number of hours worked by persons eligible
				for a priority under subsection (c)(1)(B) or (c)(2)(B) at the public and Indian
				agency and with their contractors. Grantees shall ensure that they and other
				recipients of housing and community development funds and their contractors
				report quarterly to the Secretary on the number of hours worked by persons
				eligible for a priority under subsection (c)(1)(B) or (c)(2)(B). The reports
				shall include at a minimum current information by job category regarding the
				total number of hours worked by all persons and by persons within each
				priority. The reports shall also include current information about the dollar
				amount and the number of the contracts provided to section 3 businesses, by
				priority category and as a percentage of the total amount of contracts
				awarded.
							(2)Report to
				CongressThe Secretary shall
				report annually to Congress a summary of information derived from the quarterly
				reports required under paragraph (1) and shall provide information on the total
				amount of Federal funds that are subject to section 3. For each program,
				including public housing and other Federal housing and community development
				assistance, by program, the report shall provide the number of jobs and
				training opportunities generated and the number of hours worked by low and very
				low income persons, and the number and amount of contracts and percentage of
				total contracts awarded to section 3 businesses.
							(h)Fines for
				noncompliance
							(1)FinesIf
				a contractor of a public or Indian housing agency or any other contractor for a
				project receiving assistance under this section fails to comply with the
				requirements of this section, such contractor shall be fined by the Secretary
				in an amount not less than 1 percent of the amount of the contract with such
				agency.
							(2)Deposit of
				amountsThe Secretary shall
				make the amounts collected under paragraph (1) available to the respective
				section 3 committee in the locality where such fines are assessed for the
				purpose of providing job training opportunities for low- or very low-income
				persons who reside in the area of the contract described in paragraph
				(1).
							.
				(b)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to
			 implement the requirements of subsections (e), (f), and (g) of section 3 of the
			 Housing and Urban Development Act of 1968 (12 U.S.C. 1701u), including a
			 requirement that public and Indian housing agencies include information
			 regarding their compliance with this section in their five year plan, annual
			 plans, or any alternative plan which calls for similar reporting.
			(c)Conforming
			 amendmentsSection 3(c) of
			 the Housing and Urban Development Act
			 of 1968 (12 U.S.C. 1701u(c) is amended—
				(1)in paragraph
			 (1)(A), by inserting before the period , and development and operating
			 assistance provided pursuant to any other Federal housing and community
			 development assistance;
				(2)in paragraph
			 (1)(B), by striking clause (iv) and inserting after clause (iii) the
			 following:
					
						(iv)To participants in section 8 programs
				administered by the public and Indian housing agency.
						(v)To other low-income persons residing within
				the metropolitan area (or nonmetropolitan county) in which the assistance is
				expended, with preference to very low-income
				persons.
						;
				(3)in paragraph
			 (2)(A), by adding at the end: The Secretary shall further ensure that
			 permanent opportunities for training and employment created and retained as a
			 result of housing and community development assistance are given to low- and
			 very low-income persons residing within the metropolitan area (or
			 nonmetropolitan county) in which the project is located.; and
				(4)in paragraph
			 (2)(B), by inserting , with preference to very low-income
			 persons after very low-income persons.
				
